NOT FOR PUBLICATION                          FILED
                       UNITED STATES COURT OF APPEALS                       MAR 1 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 LI XIAO,                                           No. 13-73304

               Petitioner,                          Agency No. A087-862-993

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

         Li Xiao, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the IJ’s demeanor finding, as well as the omission from Xiao’s written

application of the injuries he suffered from beatings by the police or the car

accident that served as a motivation for his adoption of Christianity. See id. at

1048 (adverse credibility determination reasonable under the “totality of

circumstances”). Xiao’s explanations do not compel a contrary result. See

Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011). In the absence of credible

testimony, Xiao’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, substantial evidence also supports the agency’s denial of Xiao’s

CAT claim because it was based on the same testimony found not credible, and the

record does not otherwise compel the finding that it is more likely than not Xiao

would be tortured by or with the consent or acquiescence of the government if



                                          2                                      13-73304
returned to China. See Shrestha, 590 F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.




                                       3                13-73304